                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

JOHN H. FLOYD                                     :      CIVIL ACTION
                                                  :
       v.                                         :
                                                  :
PENNSYLVANIA BOARD OF                             :
PROBATION AND PAROLE                              :      NO. 20-5610

                                             ORDER

       NOW, this 9th day of July, 2021, upon consideration of the petition for writ of

habeas corpus under 28 U.S.C. § 2254 (Doc. No. 2), the response to the Petition, the

Report and Recommendation filed by United States Magistrate Judge Elizabeth T. Hey

(Document No. 13), and no objections to the Report and Recommendation having been

filed,1 and after a thorough and independent review of the record, it is ORDERED that:

       1.      The Report and Recommendation of Magistrate Judge Elizabeth T. Hey is

APPROVED and ADOPTED;

       2.      The Petition for Writ of Habeas Corpus is DISMISSED WITHOUT

PREJUDICE; and

       3.      There is no probable cause to issue a certificate of appealability.



                                                      /s/ TIMOTHY J. SAVAGE J.




1Although the time to file objections to the Report and Recommendation was extended to June 28, 2021
at the petitioner’s request, none were filed.
